Citation Nr: 1440971	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-00 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.  

2.  Entitlement to service connection for depressive disorder as secondary to the service-connected tinnitus disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to October 1976.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran testified before the undersigned in a July 2014 Travel Board hearing, the transcript of which is included in the record. 

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  The Board notes that the Veteran initially filed a claim for service connection for anxiety, posttraumatic stress disorder, and bipolar disorder in June 2010.  In July 2010, he filed a claim for service connection for depression as secondary to his service-connected tinnitus disability.  In a subsequent September 2010 statement, the Veteran noted that he was no longer pursuing his claims for service connection for anxiety, posttraumatic stress disorder, and bipolar disorder, and only wanted to pursue the claim for service connection for depression as secondary to service-connected tinnitus.  Accordingly, the Board has limited the Veteran's claim for a psychiatric disorder (depression) as reflected on the tile page.    

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.
The issue of service connection for depressive disorder as secondary to the service-connected tinnitus disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the July 2014 Board hearing, prior to the promulgation of a decision by the Board, the Veteran's representative indicated that the Veteran was withdrawing his appeal as to the claim for an initial compensable rating for hearing loss.


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal as to the claim for an initial compensable rating for hearing loss have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Hearing Loss Issue

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2013).  Under 
38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.
At the July 2014 Board hearing, prior to the promulgation of a decision by the Board, the Veteran's representative indicated that the Veteran was withdrawing his appeal as to the claim for an initial compensable rating for hearing loss.  As the Veteran has withdrawn this issue, there is no allegation of error of fact or law remaining for appellate consideration at this time.  Accordingly, that issue is dismissed.


ORDER

The appeal for an initial compensable rating for hearing loss is dismissed.


REMAND

The Veteran maintains that his depressive disorder is related to his service-connected tinnitus disability.  During the July 2014 Board hearing, and in various written statements and VA treatment records, the Veteran has reported that he becomes anxious and depressed as a result of tinnitus and the tinnitus-related headaches.  See July 2014 Board Hearing Transcript at pgs. 3-4. 

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In the present case, the Veteran has a current diagnosis of depressive disorder.  See September 2010 and November 2012 VA psychiatric examination reports.  He was also granted service connection for tinnitus in a June 2010 rating decision.  What remains to be established is whether the currently diagnosed depressive disorder is caused or aggravated by the service-connected tinnitus disability.  See 38 C.F.R. 
§ 3.310(a).  

The Veteran was afforded a VA examination in September 2010.  During the evaluation, the examiner noted that the Veteran had a long history of social, emotional, and vocational problems.  The Veteran was noted to have difficulty in family relations, including his marriage and his relationship with his son.  It was further noted that the Veteran was unable to complete his tour of duty due to poor impulse control and difficulty following rules.  At the present time, the Veteran was noted to be demonstrating considerable progress in developing reduced substance abuse and increased vocational success.  The examiner noted that the Veteran's tinnitus was found to have been caused by military noise exposure.  The examiner then stated that "it is reasonable to include tinnitus among the list of stressors that have contributed to his [the Veteran] emotional problems and vocational dysfunction."  

In a following March 2011 supplemental medical opinion, rendered by the same examiner who conducted the September 2010 VA examination report, the examiner opined that the Veteran's depression was less likely than not "caused" by his tinnitus.  The opinion was based on multiple causes of the Veteran's depression in addition to tinnitus, including problems with alcoholism, relationships, and vocational functioning.   

The Veteran was afforded another VA psychiatric examination in November 2012.  The examiner opined that, in reviewing the Veteran's history, there was insufficient evidence to establish a "causal" relationship between his service-connected tinnitus and depression.  According to the examiner, there were too many other factors in his life to be able to establish that tinnitus was the source of the depression.  

Although the VA examination reports and medical opinions obtained in this case determined that the Veteran's depression was not caused by the service-connected tinnitus disability, an opinion as to whether the Veteran's depressive disorder was permanently aggravated by his service-connected tinnitus has not been rendered.  See 38 C.F.R. § 3.310(a).  For these reasons, the Board finds that the issue of whether the service-connected tinnitus has aggravated the Veteran's depressive disorder has not been sufficiently developed and a remand is warranted.

At the hearing the Veteran indicated that he was receiving ongoing VA treatment for depression.  The record contains VA treatment record dated up to July 2011.  The more recent treatment records should be obtained and associated the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  All VA treatment records of the Veteran dated from July 2011 to the present should be obtained and associated with the record.

2.  The RO/AMC should refer the case to the VA examiner who conducted the November 2012 VA examination (or a suitable substitute) for a supplemental medical opinion to address the issue of secondary service connection (another examination is not required).  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The VBMS file, along with a copy of this remand must be made available to the examiner for review.  

Then, the examiner should state whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's depressive disorder is permanently aggravated by the Veteran's service-connected tinnitus disability.

If it is the examiner's opinion that there is aggravation, he or she should identify, to the extent possible, the baseline level of severity of the depression prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  

"Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.  

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record. 

3.  When the development requested has been completed, the RO/AMC should readjudicate the appeal in light of any additional evidence added to the record.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


